
	

114 HCON 42 IH: Authorizing the use of the Capitol Grounds for official Congressional events surrounding the visit of His Holiness Pope Francis to the United States Capitol.
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 42
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2015
			Mr. Barletta submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
		
		CONCURRENT RESOLUTION
		Authorizing the use of the Capitol Grounds for official Congressional events surrounding the visit
			 of His Holiness Pope Francis to the United States Capitol.
	
	
		1.Authorization of use of Capitol Grounds for events surrounding visit of His Holiness Pope Francis
 to United States CapitolThe Capitol Grounds may be used for official Congressional events surrounding the visit of His Holiness Pope Francis to the United States Capitol on Thursday, September 24, 2015, or on such other dates as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate may jointly designate.
 2.Responsibilities of Capitol Police BoardThe Capitol Police Board shall take such actions as may be necessary to enforce the restrictions applicable to the Capitol Grounds in connection with the events authorized by this resolution.
 3.Event preparationsThe Architect of the Capitol is authorized to erect upon the Capitol Grounds such stage, sound amplification devices, and other related structures and equipment as may be required for the events authorized by this resolution.
		
